DETAILED ACTION
This is the First Office Action on the Merits based on the 16/599,793 application filed on 10/11/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Application 16/599,793 is a continuation of application 14/613,140 filed on 02/03/2015 now US Patent 10,463,563, which is a continuation in part of application 14/226,021 filed on 03/26/2014 now US Patent 9,855,177, which is a continuation in part of application 13/745,830 filed on 01/20/2013 now US Patent 9,682,000. Application 16/599,793 has priority to 02/03/2015, as the limitations of “operating conditions” in the independent claims is not found in the disclosure of applications 13/745,830 and 14/226,021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Regarding claim 1, the limitations of “receiving, at a trolley, electrical current from a rigid power conductor (“receiving, at an active trolley, electrical current from a rigid power conductor”), the trolley including a drive configured to movably couple the trolley to a support track (“the active trolley including (1) a drive mechanism having a motor and a set of wheels configured to movably suspend the active trolley from a support track”) and a support configured to couple a user to the trolley via a tether (“a patient support mechanism having a motor and a tether configured to be coupled to a patient harness such that the patient support mechanism supports a patient”), the rigid power conductor fixedly coupled adjacent to and offset from the support track (“the rigid power conductor being fixedly coupled adjacent to and offset from the support track”); receiving a signal associated with a first operating condition of at least one of the drive or the support (“receiving a signal associated with a first operating condition of at least one of the drive mechanism or the patient support mechanism”); directing a portion of the electrical current to at least one of the drive or the support in response to movement of the user (“providing a portion of the electrical current to at least one of the motor of the drive mechanism or the motor of the patient support mechanism operable to transition at least one of the drive mechanism or the patient support mechanism, respectively, from the first operating condition to a second operating condition in response to movement of the patient”); receiving a signal associated with a second operating condition of at least one of the drive or receiving a signal associated with the second operating condition of at least one of the drive mechanism or the patient support mechanism”), the at least one of the drive or the support transitioning from the first operating condition to the second operating condition in response to the portion of the electric current (“receiving a signal associated with the second operating condition of at least one of the drive mechanism or the patient support mechanism”); determining a change in a position associated with a portion of the tether based at least in part on a difference between the first operating condition and the second operating condition (“ determining, based at least in part on the difference between the first operating condition and the second operating condition, a change in a position associated with the patient harness”); and identifying a gait characteristic of the user coupled to the trolley based at least in part on the change in the position associated with the portion of the tether (“defining, based at least in part on the change in the position associated with the patient harness, a gait characteristic of the patient supported by the patient support mechanism”)” can be found in claim 1 of US Patent 10,463,563.
	Regarding claim 2, the limitations of “the first operating condition and the second operating condition are a first operating condition and a second operating condition, respectively, of the support (“the first operating condition is a first operating condition of the patient support mechanism and the second operating condition is a second operating condition of the patient support mechanism”), the method further comprising: receiving a first operating condition associated with the drive (“receiving a first operating condition associated 
with the drive mechanism”); receiving a second operating condition associated with the drive (“receiving a second operating condition associated with the drive mechanism”); and determining a difference between the first operating condition of the drive mechanism and the second operating condition of the drive mechanism”), wherein determining the change in the position associated with the portion of the tether includes determining the change based at least in part on (1) the difference between the first and second operating condition of the support and (2) the difference between the first and second operating condition of the drive (“the determining of the change in the position associated with the patient harness includes determining the change in the position associated with the patient harness based at least in part on the difference between the first operating condition of the patient support mechanism and the second operating condition of the patient support mechanism and the difference between the first operating condition of the drive mechanism and the second operating condition of the drive mechanism”)” can be found in claim 2 of US Patent 10,463,563.
	Regarding claim 3, the limitations of “at least one of the drive or the support transitions from the first operating condition to the second operating condition when the user moves relative to the support track from a first position to a second position different from the first position (“wherein the at least one of the drive mechanism or the patient support mechanism is in the first operating condition when the patient is in a first position relative to the support track, the at least one of the drive mechanism or the patient support mechanism is in the second operating condition when the patient moves to a second position relative to the support track, the second position being different from the first position”)” can be found in claim 3 of US Patent 10,463,563.
Regarding claim 4, the limitations of “each of the receiving the signal associated with the first operating condition and the receiving the signal associated with the second operating condition includes receiving the signal associated with the first operating condition and the signal associated with the second operating condition from at least one sensor included in the support (“the first operating condition is a first operating condition of the patient support mechanism and the second operating condition is a second operating condition of the patient support mechanism, the receiving of the signal associated with the first operating condition includes receiving the signal associated with the first operating condition from a sensor included in the patient support mechanism, the receiving of the signal associated with the second operating condition includes receiving the signal associated with the second operating condition from the sensor included in the patient support mechanism”)” can be found in claim 4 of US Patent 10,463,563.
	Regarding claim 5, the limitations of “each of the receiving the signal associated with the first operating condition and the receiving the signal associated with the second operating condition includes receiving the signal associated with the first operating condition and the signal associated with the second operating condition from at least one sensor included in the drive (“the receiving of the signal associated with the first operating condition includes receiving the signal associated with the first operating condition from a sensor included in the drive mechanism, the receiving of the signal associated with the second operating condition includes receiving the signal associated with the second operating condition from the sensor included in the drive mechanism”)” can be found in claim 5 of US Patent 10,463,563.
Regarding claim 6, the limitations of “sending a signal to an electronic device having a display, the signal associated with an instruction to output data associated with the gait characteristic via the display (“sending a signal to an electronic device having a display, the signal indicative of an instruction to output data associated with the gait characteristic via the display”)” can be found in claim 6 of US Patent 10,463,563.
	Regarding claim 7, the limitations of “receiving, at a trolley, electrical current from a rigid power conductor (“receiving, at an active trolley, electrical current from a rigid power conductor”), the trolley including a drive configured to movably couple the trolley to a support track (“the active trolley including (1) a drive mechanism having a motor and a set of wheels configured to movably suspend the active trolley from a support track”) and a support coupled to a tether configured to support at least a portion of a weight of the user (“a patient support mechanism having a motor and a tether configured to tether a patient to the patient support mechanism to support at least a portion of a weight of the patient”), the rigid power conductor being fixedly coupled adjacent to and offset from the support track (“the rigid power conductor being fixedly coupled adjacent to and offset from the support track”); directing a first flow of the electrical current to the support to move a portion of the tether in response to movement of the user (“providing a first flow of the electrical current to the motor of the patient support mechanism in response to movement of the patient such that the motor of the patient support mechanism moves a portion of the tether relative to the patient”); directing a second flow of the electrical current to the drive to move the trolley along the support track in response to the movement of the user (“providing a second flow of the electrical current to the motor of the drive mechanism in response to the movement of the patient such that the motor of the drive mechanism rotates the set of wheels to move the active trolley along the support track”); receiving, from a first sensor, a first signal being associated with an operating condition of the support after the directing the first flow of the electrical current (“receiving a first signal from a first sensor, the first signal being associated with an operating condition of the patient support mechanism after being sent the first flow of the electrical current”); receiving, from a second sensor, a second signal associated with an operating condition of the drive after the directing the second flow of the electrical current (“receiving a second signal from a second sensor, the second signal being associated with an operating condition of the drive mechanism after being sent the second flow of the electrical current”);  83Attorney Docket No. BION-051/13US 307799-2369 identifying at least one gait characteristic associated with the movement of the user based at least in part on the operating condition of the support and the operating condition of the drive (“defining at least one gait characteristic associated with the movement of the patient based at least in part on the operating condition of the patient support mechanism and the operating condition of the drive mechanism”); and sending, to an electronic device having a display, a third signal associated with an instruction to output data associated with the at least one gait characteristic via the display (“sending, to an electronic device having a display, a third signal, the third signal indicative of an instruction to output data associated with the at least one gait characteristic via the display”)” can be found in claim 7 of US Patent 10,463,563.
	Regarding claim 8, the limitations of “the operating condition of the support is associated with at least one of a length of a portion of the tether, an angle of the portion of the tether relative to the support track, a tension within at least a portion of the tether, or a feed rate of the tether (“the operating condition of the patient support mechanism is associated with at least one of a length of a portion of the tether, an angle of the portion of the tether relative to the support track, a tension within a portion of the tether, or a feed rate of the tether”)” can be found in claim 9 of US Patent 10,463,563.
	Regarding claim 9, the limitations of “the operating condition of the drive is associated with at least one of a rotational velocity or a rotational acceleration of at least one wheel associated with the drive (“the operating condition of the drive mechanism is associated with a rotational velocity or a rotational acceleration of the set of wheels, the receiving of the second signal from the second sensor includes receiving data associated with at least one of the rotational velocity of the set of wheels or the acceleration of the set of wheels”)” can be found in claim 8 of US Patent 10,463,563.
	Regarding claim 10, the limitations of “the movement of the user is associated with the user walking, the drive including a motor configured to rotate at least one wheel associated with the drive to move the trolley along the support track in response to the user walking (“the movement of the patient is associated with the patient walking, the motor of the drive mechanism configured to rotate the set of wheels to move the active trolley along the support track in response to the patient walking”)” can be found in claim 10 of US Patent 10,463,563.
	Regarding claim 11, the limitations of “the at least one gait characteristic associated with the user is at least one of a step duration, a swing to stance duration, a swing to stance ratio, a cadence, a stride length, a stride height, a range of motion in an anterior and posterior direction, a range of motion in a lateral direction, or a ratio between the range of motion in the anterior and posterior direction and the range of motion in the lateral direction (“the determining of the at least one gait characteristic associated with the patient includes determining at least one of a step duration, a swing to stance duration, a swing to stance ratio, a cadence, a stride length of height, a range of motion in an anterior and posterior direction, a range of motion in a lateral direction, and ratio between the range of motion in the anterior and posterior direction and the range of motion in the lateral direction”)” can be found in claim 11 of US Patent 10,463,563.
	Regarding claim 12, the limitations of “the sending the third signal includes sending the third signal to cause at least one of a graphical representation, a numeric representation, or an alpha- numeric representation of data associated with the gait characteristic to be presented on the display of the electronic device (“the sending of the third signal includes sending the third signal to cause at least one of a graphical representation, a numeric representation, or an alpha-numeric representation of data associated with the gait characteristic to be presented on the display of the electronic device”)” can be found in claim 12 of US Patent 10,463,563.
	Regarding claim 13, the limitations of “the operating condition of the support is a first operating condition of the support, and the operating condition of the drive is a first operating condition of the drive (“the operating condition of the patient support mechanism is a first operating condition of the patient support mechanism, and the operating condition of the drive mechanism is a first operating condition of the drive mechanism” ), the method further comprising: defining, based at least in part on the identifying the at least one gait characteristic, a second operating condition associated with the support and a second operating condition associated with the drive (“defining, based at least in part on the determining of the at least one gait characteristic, a second operating condition associated with the patient support mechanism and a second operating condition associated with the drive mechanism”); directing a third flow providing a third flow of the electrical current to the patient support mechanism, the third flow of the electrical current operable to move at least the portion of the tether relative to the patient to place the patient support mechanism in its second operating condition”); and directing a fourth flow of the electrical current to the drive to move the trolley along the support track to place the drive in the second operating condition (“providing a fourth flow of the electrical current to the drive mechanism, the fourth flow of the electrical current operable to rotate the set of wheels of the drive mechanism to place the drive mechanism in its second operating condition”)” can be found in claim 13 of US Patent 10,463,563.
	Regarding claim 14, the limitations of “receiving, at a trolley, electrical current from a rigid power conductor (“receiving, at an active trolley, electrical current from a rigid power conductor”), the trolley including a drive configured to movably couple the trolley to a support track  and a support having a tether configured to support at least a portion of a weight of a user (“the active trolley including (1) a drive mechanism having a motor and a set of wheels configured to movably suspend the active trolley from a support track and (2) a patient support mechanism having a motor and a tether configured to tether a patient to the patient support 
mechanism to support at least a portion of a weight of the patient”), the rigid power conductor being fixedly coupled adjacent to and offset from the support track such that each of the support track and the drive are separated from the rigid power conductor (“the rigid power conductor being fixedly coupled adjacent to and offset from the support track such that each of the support track and the drive mechanism are separated from the rigid power conductor”); receiving, at a processor of the active trolley, a signal associated with a first operating condition of the active 
trolley”); directing, in response to a change in force exerted by the user on the tether, a flow of electrical current to at least one of the drive or the support to transition the trolley from the first operating condition to a second operating condition, the drive being configured to move the trolley along the support track in response to the flow of electrical current, the support being configured to move a portion of the tether relative to the user in response to the flow of electrical current (“providing a flow of electrical current to at least one of the drive mechanism or the patient support mechanism to transition the active trolley from the first operating condition to a second operating condition in response to a change in force exerted by the patient on the tether such that (1) the motor of the drive mechanism rotates the set of wheels to move the active trolley along the support track or (2) the motor of the patient support 
mechanism moves a portion of the tether relative to the patient, respectively”); identifying at least one gait characteristic of the user based at least in part on a difference between the first operating condition and the second operating condition of the trolley (“defining, at the processor, at least one gait characteristic of the patient based at least in part on a difference between the first operating condition and the second operating condition of the active trolley”); and displaying data associated with the at least one gait characteristic of the user on a display of an electronic device in communication with the trolley (“displaying data associated with the at least one gait characteristic of the patient on a display of an electronic device in communication with the processor”)” can be found in claim 14 of US Patent 10,463,563.
Regarding claim 15, the limitations of “the receiving the signal includes receiving the signal from at least one sensor (“the active trolley includes an electronic system, the electronic system includes the processor and at least one sensor, the at least one sensor configured to send the signal to the processor”)” can be found in claim 17 of US Patent 10,463,563.
	Regarding claim 16, the limitations of “the change in force exerted by the user on the tether is associated with a change in a portion of the weight of the user supported by the support (“the change in force exerted by the patient on the tether is associated with a change in a portion of the weight of the patient supported by the patient support mechanism”)” can be found in claim 18 of US Patent 10,463,563.
	Regarding claim 17, the limitations of “the at least one gait characteristic associated with the user is at least one of a step duration, a swing to stance duration, a swing to stance ratio, a cadence, a stride length, a stride height, a range of motion in an anterior and posterior direction, a range of motion in a lateral direction, or a ratio between the range of motion in the anterior and posterior direction and the range of motion in the lateral direction (“the determining of the at least one gait characteristic associated with the patient includes determining at least one of a step duration, a swing to stance duration, a swing to stance ratio, a cadence, a stride length of height, a range of motion in an anterior and posterior direction, a range of motion in a lateral direction, and ratio between the range of motion in the anterior and posterior direction and the range of motion in the lateral direction”)” can be found in claim 19 of US Patent 10,463,563.
	Regarding claim 18, the limitations of “the directing the flow of electrical current includes directing the flow of electrical current to the drive, the first operating condition and the first operating condition of the active trolley corresponds to a first operating condition of the drive mechanism and the second operating condition of the active trolley corresponds to a second operating condition of the drive mechanism, the difference between the first operating condition of the drive mechanism and the second operating condition of the drive mechanism is associated with a difference between at least one of a position of at least one wheel from the set of wheels relative to the support track, a velocity of at least one wheel from the set of wheels, or an acceleration of at least one wheel from the set of wheels”)” can be found in claim 20 of US Patent 10,463,563.
	Regarding claim 19, the limitations of “the directing the flow of electrical current includes directing the flow of electrical current to the support, the first operating condition and the second operating condition of the trolley being associated with at least one of a length of a portion of the tether, an angle of a guide associated with the support and engaged with the tether, a tension within at least a portion of the tether, or a feed rate of the tether (“the first operating condition of the active trolley corresponds to a first operating condition of the patient support mechanism and the second operating condition of the active trolley corresponds to a second operating condition of the patient support mechanism, the difference between the first operating condition of the patient support mechanism and the second operating condition of the patient support mechanism is associated with a difference between at least one of a length of a portion of the tether, an angle of a guide member included in the patient support mechanism and engaged with the tether, a tension within a portion of the tether, or a feed rate of the tether”)” can be found in claim 15 of US Patent 10,463,563.
	Regarding claim 20, the limitations of “the support includes a cam configured to move in response to movement of the portion of the tether, the directing the flow of electrical current includes directing the flow of electrical current to the support, and the first operating condition and the second operating condition of the trolley being associated with (1) at least one of a length of a portion of the tether, an angle of a guide associated with the support and engaged with the tether, a tension within at least a portion of the tether, or a feed rate of the tether, and (2) at least one of an angle, a position, a velocity, or an acceleration of the cam (“the patient support mechanism includes a cam configured to move in response to movement of the portion of the tether, the difference between the first operating condition of the patient support mechanism and the second operating condition of the patient support mechanism is associated with (1) the difference between at least one of the length of the portion of the tether, the angle of the guide member, the tension within the portion of the tether, or the feed rate of the tether, and (2) a difference between at least one of a cam position, a cam angle, a cam velocity, or a cam acceleration”)” can be found in claim 16 of US Patent 10,463,563.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784